Case 3:20-bk-03560   Doc 32    Filed 03/17/21 Entered 03/17/21 09:20:56   Desc Main
                              Document      Page 1 of 11
Case 3:20-bk-03560   Doc 32    Filed 03/17/21 Entered 03/17/21 09:20:56   Desc Main
                              Document      Page 2 of 11
Case 3:20-bk-03560   Doc 32    Filed 03/17/21 Entered 03/17/21 09:20:56   Desc Main
                              Document      Page 3 of 11
Case 3:20-bk-03560   Doc 32    Filed 03/17/21 Entered 03/17/21 09:20:56   Desc Main
                              Document      Page 4 of 11
Case 3:20-bk-03560   Doc 32    Filed 03/17/21 Entered 03/17/21 09:20:56   Desc Main
                              Document      Page 5 of 11
Case 3:20-bk-03560   Doc 32    Filed 03/17/21 Entered 03/17/21 09:20:56   Desc Main
                              Document      Page 6 of 11
Case 3:20-bk-03560   Doc 32    Filed 03/17/21 Entered 03/17/21 09:20:56   Desc Main
                              Document      Page 7 of 11
Case 3:20-bk-03560   Doc 32    Filed 03/17/21 Entered 03/17/21 09:20:56   Desc Main
                              Document      Page 8 of 11
Case 3:20-bk-03560   Doc 32    Filed 03/17/21 Entered 03/17/21 09:20:56   Desc Main
                              Document      Page 9 of 11
Case 3:20-bk-03560   Doc 32    Filed 03/17/21 Entered 03/17/21 09:20:56   Desc Main
                              Document     Page 10 of 11
Case 3:20-bk-03560   Doc 32    Filed 03/17/21 Entered 03/17/21 09:20:56   Desc Main
                              Document     Page 11 of 11
